       Case 3:16-cv-03371-LB Document 168 Filed 05/03/19 Page 1 of 4



 1   SHANNON LISS-RIORDAN (State Bar No. 310719)
     sliss@llrlaw.com
 2   LICHTEN & LISS-RIORDAN, P.C.
     729 Boylston Street, Suite 2000
 3   Boston, MA 02116
     Telephone: (617) 994-5800
 4   Facsimile:    (617) 994-5801

     Attorney for Plaintiffs
 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                   NORTHERN DISTRICT OF CALIFORNIA
 9

10   NICOLE HUGHES, ANGELYNN                      Case No.: 4:16-cv-03371-LB
     HERMES, PENNY NUNEZ, and DIANA
11   TEJADA individually and on behalf of all
     others similarly situated,                   PLAINTIFFS’ NOTICE OF SUPPLEMENTAL
12                                                AUTHORITY
                               Plaintiffs,
13
                    v.                            The Honorable Laurel Beeler
14
     S.A.W. ENTERTAINMENT, LTD, d/b/a
15   LARRY FLYNT’S HUSTLER CLUB,                  Courtroom: C, 15th Floor
     GOLD CLUB – S.F., LLC d/b/a GOLD             Judge: Hon. Laurel Beeler
16   CLUB SAN FRANCISCO, AND SFBSC
     MANAGEMENT, LLC,
17
                               Defendants
18

19

20

21

22

23

24

25

26


                                   NOTICE OF SUPPLEMENTAL AUTHORITY
        Case 3:16-cv-03371-LB Document 168 Filed 05/03/19 Page 2 of 4



 1             Currently pending is Defendants’ motion to compel arbitration of Plaintiff Diana Tejada’s

 2   claims asserted in this action and Plaintiffs’ motion for reconsideration of the Court’s decision

 3   finding that the arbitration agreements of the other named Plaintiffs are enforceable. See Dkt. 139,

 4   161. The Court has previously deferred ruling on Plaintiffs’ motion for conditional certification

     under the FLSA. See Dkt. 102. Plaintiffs wish to bring to the Court’s attention several recent
 5
     decisions that have addressed whether issues surrounding arbitration agreements should limit or
 6
     delay notice in an FLSA collective action. See In re JPMorgan Chase & Co., 916 F.3d 494 (5th
 7
     Cir. 2019) (holding that where it was stipulated that thousands of putative class members had
 8
     enforceable arbitration agreements, FLSA notice should not issue to that group); Camp v. Bimbo
 9
     Bakeries USA, Inc., 2019 WL 1472586 (D.N.H. Apr. 3, 2019) (declining to follow JPMorgan and
10
     issuing FLSA notice to entire collective despite fact that some potential opt-ins may have signed
11   arbitration agreements); Bigger v. Facebook, Inc., 2019 WL 1317665 (N.D. Ill. Mar. 22, 2019)
12   (same).
13             Here, unlike in JPMorgan Chase, Plaintif Tejada contends that she is not bound by an
14   enforceable arbitration agreement – and contends that Defendants’ arbitration agreement is not

15   enforceable for any of the dancers. The question of whether FLSA notice may be distributed to

16   potential collective action members when there is a potential arbitration agreement at play is now

17   of the most critical importance in the wage and hour area. Plaintiff reiterates that the purpose of

     issuing notice is to apprise potential collective action members of their rights and that there is no
18
     valid basis for defendants to keep their workforce in the dark about their rights and their ability to
19
     pursue claims under the FLSA simply because they may then attempt to compel those workers to
20
     arbitrate their claims individually if they do choose to pursue their rights.
21
               As the cases cited above demonstrate, the law on this issue continues to develop.
22
     Following the JPMorgan decision by the Fifth Circuit, the Bigger v. Facebook decision (which
23
     authorized the issuance of notice to all potential collective action members, even those who had
24
     signed an arbitration agreement) has been certified for interlocutory appeal to the Seventh Circuit,
25   see Facebook v. Bigger, No. 19-8011 (7th Cir.). Thus, there may very well soon be a split in the
26   Circuits on this issue. Plaintiffs submit that the Ninth Circuit would be unlikely to follow the Fifth

                                                        1
                                   NOTICE OF SUPPLEMENTAL AUTHORITY
        Case 3:16-cv-03371-LB Document 168 Filed 05/03/19 Page 3 of 4



 1   Circuit, which erred in JPMorgan in rejecting the proposition that the purpose of FLSA notice is to

 2   apprise workers of their rights under the law.

 3            Here, the potential collective should receive notice of their rights here, particularly where

 4   here a Plaintiff exists who has argued that she is not bound by an arbitration clause. The Court

     should not shut off the opportunity for other dancers to step forward who may have their own
 5
     reasons for challenging the arbitration clause, and the Court should defer addressing further
 6
     arbitration issues until after notice is issued.
 7
              Were this Court to disagree with Plaintiffs on this point, Plaintiffs respectfully request that
 8
     the Court certify this critical issue for interlocutory review to the Ninth Circuit, under 28 U.S.C.
 9
     §1292(b)) (or, if the Court finds it necessary to do so, allow the parties to brief whether such
10
     interlocutory review would be appropriate). See Lee v. Postmates, No. 18-3421-JCS (N.D. Cal.
11   Apr. 25, 2019) (Dkt. 56) (certifying order compelling arbitration to Ninth Circuit, pursuant to 28
12   U.S.C. §1292(b)).
13

14

15   Dated:          May 3, 2019                        Respectfully submitted,

16                                                      NICOLE HUGHES, ANGELYNN HERMES,
                                                        PENNY NUNEZ, and DIANA TEJADA individually
17                                                      and on behalf of all others similarly situated,

                                                        By their attorneys,
18
                                                         /s/ Shannon Liss-Riordan
19
                                                         Shannon Liss-Riordan (State Bar No. 310719)
20                                                       sliss@llrlaw.com
                                                         LICHTEN & LISS-RIORDAN, P.C.
21                                                       729 Boylston Street, Suite 2000
                                                         Boston, MA 02116
                                                         Telephone: (617) 994-5800
22

23

24

25

26


                                                            2
                                   NOTICE OF SUPPLEMENTAL AUTHORITY
        Case 3:16-cv-03371-LB Document 168 Filed 05/03/19 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that a copy of the foregoing document was served by electronic filing on

 3   May 3, 2019 on all counsel of record.

 4                                                       /s/ Shannon Liss-Riordan
                                                           Shannon Liss-Riordan
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                     3
                                NOTICE OF SUPPLEMENTAL AUTHORITY
